Cole, J.
Certain cotton, consigned to plaintiffs, was sbipped at a point above Camden, Arkansas, on the Washita River, on the flat or keel boat Walk-in-the-Water. The privilege of re-shipping was expressly reserved to take place at Camden.
*496The cotton was injured by the sinking' of the flat, before it reached Camden.
At Camden, the cotton was shipped on the W. C. Young, by E. Hitt & Co., and was consigned to OaJceij & Hawkins. The bill of lading consigning it to them states that they are to pay freight for the cotton, at §3 00 per bale, and $587 25 ior charges, which were for salvage and freight.
These charges were paid in Camden, by E. Hill & Co., to the flatboat men, who delivered the cotton there ; the steamer S. B. Young paid them to Hill <& Co., and Oalcey & Hawkins paid them to the W. C. Young, upon her arrival at New Orleans.
After the arrival of the cotton in this city, the plaintiffs commenced this suit by a sequestration of ninety-four bales of cotton, alleging themselves to be the consignees thereof, and that the steamer refused to deliver the cotton, unless they were paid certain demands against the cotton, in the shape of freight, charges, &c., which they alleged to be unjust and not due.
Oakoy & Hawkins intervened, and alleged that they were in possession of the.cotton sequestrated, at the time of the sequestration, as the consignees of Hill & Co.
That on the receipt of the cotton and bill of lading, the intervenors paid the sum stipulated in the bill of lading.
The only question is, whether the intervenors were justifiable in mating the payment of the charges for salvage, &c., and should be paid for the same.
It is established, that the charges are not higher than the ordinary rate in Arkansas, for salvage and freight, and that it is not usual to re-mark and re-ship cotton that has been saved from a wreck, to the original consignees, except where the original shippers have paid the charges for salvage and freight.
As the charges were justly due, the intervenors, as consignees, were justifiable in advancing the money to pay these charges, in order to get the cotton into market as soon as possible.
Art. 3214 of the Civil Code, and the statute of 17th February, 1841, p. 21, give the consignee a privilege for the amount of his advances on the value of the goods consigned to him, and on the unpaid price of the goods which may have been sold.
The payment of these charges was an advance upon the cotton, and the inter-venors are entitled to a privilege on the cotton, to secure the same. The District Judge in his opinion says, “ There is no evidence of any bad faith on the part of the intervenors, or of a combination to commit extortion by the shippers. The bill of lading was an order on the intervenors, for the sum they paid, and from the evidence, I think they should be re-imbursed.”
Judgment affirmed, with costs.